 
Exhibit 10.10
 
Employees Who Were Vice Presidents, Senior Vice Presidents
or Executive Vice Presidents at the Grant Date
 
FEDERAL HOME LOAN MORTGAGE CORPORATION
AMENDMENT TO RESTRICTED STOCK UNITS AGREEMENTS
AND PERFORMANCE RESTRICTED STOCK UNITS AGREEMENTS
 
This AMENDMENT to Restricted Stock Units (“RSUs”) Agreements and Performance
Restricted Stock Units (“PRSUs”) Agreements (the “Amendment”) is dated
December 31, 2008, by and between the Federal Home Loan Mortgage Corporation
(the “Corporation”) and any recipient of RSUs or PRSUs grant(s) during the
period January 1, 2005 through September 5, 2008 pursuant to the Federal Home
Loan Mortgage Corporation 2004 Stock Compensation Plan (the “2004 Plan”) who, at
the time of the grant, was an officer at the level of Vice President, Senior
Vice President or Executive Vice President (the “Grantee”).
 
1.     RSUs Granted in 2005.  The RSU agreement documenting the grant of such
RSUs is amended as follows:
 
a.     Section 4, Settlement, is amended to read in its entirety as follows:
 
RSUs granted hereunder shall be settled by delivery of one share of the
Corporation’s Common Stock for each RSU being settled. Settlement of each RSU
granted hereunder that vests upon death under Section 2(b) shall occur upon the
vesting of such RSU. Subject to the Compliance Rules under Internal Revenue Code
Section 409A (“Code Section 409A”) as set forth in Section 7(d)(ii) below, each
RSU granted hereunder that vests upon termination of employment due to
(i) Disability under Section 2(b), (ii) Retirement Other than Qualifying Normal
Retirement under Section 2(c) or (iii) Qualifying Normal Retirement under
Section 2(d), shall continue to settle according to the schedule in Section 2(a)
as if Grantee’s employment by the Corporation had not terminated.
Notwithstanding the previous sentence, if Grantee completed an Election Form for
Deferral of RSUs (the “Deferral Election”) regarding this agreement prior to the
Grant Date, settlement of each RSU granted hereunder shall occur in accordance
with the terms of the Deferral Election.
 
b.     Section 7, Other Terms Relating to RSUs, is amended by adding the
following new provision:
 
(d)     Compliance Rules under Code Section 409A. Other provisions of this
Agreement notwithstanding, the following rules will apply to assure compliance
with Code Section 409A:
 
(i)     RSUs that are scheduled to vest on a single vesting date under
Section 2(a) shall be deemed to be a separate payment for purposes of Code
Section 409A.
 
(ii)     In the case of any RSUs deemed to be a deferral of compensation under
Section 409A, if settlement of such RSUs is triggered by a Termination, (A) the
term “Termination” shall mean and such settlement shall be triggered only upon
Grantee’s “separation from service” within the meaning of Treasury Regulation
§ 1.409A-1(h), and (B), if at the time of such settlement Grantee is a
“specified employee” as specified in Section 409A(a)(2)(B)(i), settlement shall
occur on the date six months after Termination. For this purpose, status as a
“specified employee” shall be determined annually under the Corporation’s
administrative procedure for such determination for purposes of all plans
subject to Section 409A.
 
(iii)     The Corporation must provide to Grantee the general release and
agreement to be executed in connection with certain Terminations (if applicable)
no later than the date of Termination, and Grantee must execute such written
agreement and deliver it to the Corporation within the time period required and
must not revoke it within the applicable time period for revocation (if any).
 
(iv)     Upon the occurrence of an event which would cause a Termination to
constitute a Termination due to Disability (as defined in this Agreement), in
the case of any RSUs not deemed to be a deferral of compensation under
Section 409A, Grantee shall have no right to elect to Terminate, so that only
the Corporation can (A) initiate such an elective Termination and (B) determine
that the circumstances constitute a Disability. In the case of a Termination
that potentially could





--------------------------------------------------------------------------------



 



constitute either a Termination due to Disability or Retirement, for all RSUs
the Corporation shall determine objectively whether such Termination constitutes
a Termination due to Disability and, if so, shall treat it as such rather than
as a Retirement.
 
(v)     The Corporation shall have no power to accelerate the distribution of
shares of Common Stock or other settlement except in conformity with
Section 409A and regulations thereunder.
 
(vi)     Dividend equivalents (if any) required to be paid promptly under
Section 5 shall be paid within 30 days after the dividend payment date.
 
(vii)     If under U.S. federal income tax laws as presently in effect or
hereafter amended, and regulations thereunder, any rights or elections of
Grantee with respect to the RSUs would result in Grantee’s constructive receipt
of income relating to the RSUs prior to their actual settlement by the
Corporation, such rights or elections, and any reserved power of the
Corporation, shall be automatically modified and limited to the extent necessary
such that Grantee will not recognize taxable income prior to the settlement of
the RSUs.
 

  2.      RSUs Granted in 2006 and 2007.  The RSU agreements documenting the
grants of such RSUs are amended as follows:

 
a.     Section 2(e), Special Circumstances Terminations, is deleted and replaced
with the following new paragraph:
 
Severance Terminations. If the Corporation terminates Grantee’s employment due
to a severance eligible event and the Grantee receives severance pay (as defined
in Corporate Policy No. 3-254.1 or 3-254, as applicable, as it may be amended or
replaced from time to time), all unvested RSUs shall not be forfeited, but shall
continue to settle according to the schedule in Section 2(a) as if Grantee’s
employment by the Corporation had not terminated.
 
b.     Section 2(f), Other Terminations, is amended to read in its entirety as
follows:
 
If Grantee terminates employment with the Corporation for any reason other than
death, Disability, Retirement (to the extent subject to Section 2(c) above), or
Qualifying Normal Retirement, or if the Corporation terminates Grantee’s
employment and Grantee does not receive severance, any unvested RSUs will be
forfeited.
 
c.     Section 4, Settlement, is amended to read in its entirety as follows:
 
RSUs granted hereunder shall be settled by delivery of one share of the
Corporation’s Common Stock for each RSU being settled. Settlement of each RSU
granted hereunder that vests upon death under Section 2(b) shall occur upon the
vesting of such RSU. Subject to the Compliance Rules under Internal Revenue Code
Section 409A (“Code Section 409A”) as set forth in Section 7(d)(ii) below, each
RSU granted hereunder that vests upon termination of employment due to
(i) Disability under Section 2(b), (ii) Retirement Other than Qualifying Normal
Retirement under Section 2(c), (iii) Qualifying Normal Retirement under
Section 2(d), or (iv) Severance Termination under Section 2(e), shall continue
to settle according to the schedule in Section 2(a) as if Grantee’s employment
by the Corporation had not terminated. Notwithstanding the previous sentence, if
Grantee completed an Election Form for Deferral of RSUs (the “Deferral
Election”) regarding this agreement prior to the Grant Date, settlement of each
RSU granted hereunder shall occur in accordance with the terms of the Deferral
Election.
 
d.     Section 7, Other Terms Relating to RSUs, is amended by adding the
provision in Paragraph 1.b. above.
 

  3.      PRSUs Granted in 2007.  The PRSU agreement documenting the grant of
such PRSUs is amended as follows


2



--------------------------------------------------------------------------------



 



a.     Section 2(f), Special Circumstances Terminations, is deleted and replaced
with the following new paragraph:
 
Severance Terminations. If the Corporation terminates Grantee’s employment due
to a severance eligible event and the Grantee receives severance pay (as defined
in Corporate Policy no. 3-254.1 or 3-254, as applicable, as it may be amended or
replaced from time to time), all unvested PRSUs shall not be forfeited, but
shall continue to settle according to the schedule in Section 2(b) as if
Grantee’s employment by the Corporation had not terminated.
 
b.     Section 2(g), Other Terminations, is amended to read in its entirety as
follows:
 
If Grantee terminates employment with the Corporation for any reason other than
death, Disability, Retirement (to the extent subject to Section 2(d) above), or
Qualifying Normal Retirement, or if the Corporation terminates Grantee’s
employment and Grantee does not receive severance, any unvested PRSUs will be
forfeited.
 
c.     Section 4, Settlement, is amended to read in its entirety as follows:
 
PRSUs granted hereunder shall be settled by delivery of one share of the
Corporation’s Common Stock for each PRSU being settled. Settlement of each PRSU
granted hereunder that vests upon death under Section 2(c) shall occur upon the
vesting of such PRSU. Subject to the Compliance Rules under Code Section 409A as
set forth in Section 7(d)(ii) below, each PRSU granted hereunder that vests upon
termination of employment due to (i) Disability under Section 2(c),
(ii) Retirement Other than Qualifying Normal Retirement under Section 2(d),
(iii) Qualifying Normal Retirement under Section 2(e), or (iv) Severance
Termination under Section 2(e), shall continue to settle according to the
schedule in Section 2(b) as if Grantee’s employment by the Corporation had not
terminated. Notwithstanding the previous sentence, if Grantee completed an
Election Form for Deferral of RSUs (the “Deferral Election”) regarding this
agreement prior to the Grant Date, settlement of each PRSU granted hereunder
shall occur in accordance with the terms of the Deferral Election.
 
d.     Section 7, Other Terms Relating to RSUs, is amended by adding the
provision in Paragraph 1.b. above.
 

  4.      RSUs Granted in 2008.  The RSU agreement documenting the grant of such
RSUs is amended as follows:

 
a.     The definition of “Disability” is amended in Section 2(b), Death or
Disability, which now reads in its entirety as follows:
 
If Grantee terminates employment with the Corporation as a result of Grantee’s
death or Disability (as defined in the Plan), all unvested RSUs shall vest and
become nonforfeitable immediately upon such death or Disability.
 
b.     Section 2(d), Special Circumstances Termination, is deleted and replaced
with the following new paragraph:
 
Severance Termination. If the Corporation terminates Grantee’s employment due to
a severance eligible event and the Grantee receives severance pay (as defined in
Corporate Policy No. 3-254.1 or 3-254, as applicable, as it may be amended or
replaced from time to time), all unvested RSUs shall not be forfeited, but shall
continue to settle according to the schedule in Section 2(a) as if Grantee’s
employment by the Corporation had not terminated.
 
c.     Section 2(e), Other Terminations, is amended to read in its entirety as
follows:
 
If Grantee terminates employment with the Corporation for any reason other than
death, Disability, or Retirement, or if the Corporation terminates Grantee’s
employment and Grantee does not receive severance, all unvested RSUs will be
forfeited.
 
d.     Section 4, Settlement, is amended to read in its entirety as follows:
 
RSUs granted hereunder shall be settled by delivery of one share of the
Corporation’s Common Stock for each RSU being settled. Settlement of each RSU
granted hereunder that vests upon death under Section 2(b) shall occur upon the
vesting of such RSU. Subject to the


3



--------------------------------------------------------------------------------



 



Compliance Rules under Code Section 409A as set forth in Section 7(d)(ii) below,
each RSU granted hereunder that vests upon termination of employment due to
(i) Disability under Section 2(b), (ii) Retirement under Section 2(c), or
(iii) Severance Terminations under Section 2(d) shall continue to settle
according to the schedule in Section 2(a) as if Grantee’s employment by the
Corporation had not terminated.
 
e.     Section 7, Other Terms Relating to RSUs, is amended by adding the
provision in Paragraph 1.b. above.
 

  5.      PRSUs Granted in 2008. The PRSU agreement documenting the grant of
such PRSUs is amended as follows:

 
a.     The definition of “Disability” is amended in Section 2(c), Death or
Disability, which now reads in its entirety as follows:
 
If Grantee terminates employment with the Corporation as a result of Grantee’s
death or Disability (as defined in the Plan), all PRSUs not previously forfeited
shall be deemed earned (i.e., the PRSUs will be deemed earned if such
termination precedes the Committee’s determination regarding achievement of the
Performance Goal), and all earned but unvested PRSUs shall vest and become
nonforfeitable immediately upon such termination.
 
b.     Section 2(e), Special Circumstances Termination is deleted and replaced
with the following new paragraph:
 
Severance Termination. If the Corporation terminates Grantee’s employment due to
a severance eligible event and the Grantee receives severance pay (as defined in
Corporate Policy No. 3-254.1 or 3-254, as applicable, as it may be amended or
replaced from time to time), all unvested RSUs shall not be forfeited, but shall
continue to settle according to the schedule in Section 2(b) as if Grantee’s
employment by the Corporation had not terminated.
 
c.     Section 2(f), Other Terminations, is amended to read in its entirety as
follows:
 
If Grantee terminates employment with the Corporation for any reason other than
death, Disability, or Retirement, or if the Corporation terminates Grantee’s
employment and Grantee does not receive severance, all unvested PRSUs will be
forfeited.
 
d.     Section 4, Settlement, is amended to read in its entirety as follows:
 
PRSUs granted hereunder shall be settled by delivery of one share of the
Corporation’s Common Stock for each RSU being settled. Settlement of each PRSU
granted hereunder that vests upon Death under Section 2(c) shall occur upon the
vesting of such PRSU. Subject to the Compliance Rules under Internal Revenue
Code Section 409A (“Code Section 409A”) as set forth in Section 7(d)(ii) below,
each PRSU granted hereunder that vests upon termination of employment due to
(i) Disability under Section 2(c), (ii) Retirement under Section 2(d), or
(iii) Severance Termination under Section 2(e) shall continue to settle
according to the schedule in Section 2(b) as if Grantee’s employment by the
Corporation had not terminated.
 
e.     Section 7, Other Terms Relating to RSUs, is amended by adding the
provision in Paragraph 1.b. above.
 

  6.      Miscellaneous.

 
a.     The amendments to the RSU and PRSU agreements set forth above shall apply
to an individual Grantee only to the extent that such Grantee previously
received the grant documented by that agreement and shall only apply to grants
that are outstanding as of the date of this amendment.
 
b.     Grantee’s receipt of this Amendment shall not confer any rights upon
grantee for a RSU or PRSU award not made prior to the date of this Global
Amendment.


4



--------------------------------------------------------------------------------



 



c.     The terms of this Amendment and the RSU and PRSU agreements which it
amends shall be executed consistent with applicable laws and regulations,
including any orders or direction of the Federal Housing Finance Agency or
successor entity.
 
d.     This Amendment shall be legally binding when executed by the Corporation
attaching the typed name and title of its authorized officer as a legally
binding electronic signature.
 
e.     All other terms of each RSU and PRSU agreement not amended by this
Amendment shall remain in effect.
 
f.     This Amendment to the grant agreements is intended to be consistent with
the terms of and references in the original grant agreements. To the extent
there is a discrepancy, the terms of this Amendment should be construed
accordingly.
 
IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized officer, effective as of the 31st day of December, 2008.
 
FEDERAL HOME LOAN
MORTGAGE CORPORATION
 

  By: 
/s/  Paul G. George


Paul G. George
Executive Vice President
Human Resources and Corporate Services


5